I114th CONGRESS2d SessionH. R. 6192IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Mr. Sanford introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to permit the Secretary of Defense to transfer excess personal property of the Department of Defense to law enforcement agencies only by means of auction, and for other purposes. 
1.Short titleThis Act may be cited as the Responsible Law Enforcement Acquisition Act of 2016. 2.Disposal of excess personal property of the Department of Defense by means of auction (a)In generalSection 2576a of title 10, United States Code, is amended— 
(1)in the heading by striking sale or donation and inserting auction; (2)by striking the period at the end of subsection (b)(6) and inserting ; and; 
(3)by adding after subsection (b)(6) the following new paragraph:  (7)the recipient is a State, local, or tribal law enforcement agency and is the high bidder at an auction, open only to such agencies, for such personal property, conducted by— 
(A)the Secretary; or (B)an appropriate entity with whom the Secretary has entered into a contract to carry out this paragraph. ; and 
(4)in subsection (c)— (A)by striking Subject to subsection (b)(4), the Secretary may and inserting (1) The Secretary may not; and 
(B)by adding at the end the following new paragraph:  (2)The Secretary shall deposit the proceeds from an auction conducted under subsection (b)(7) in the general fund of the Treasury.. 
(b)Repeal of preference for certain transfersSubsection (d) of such section is repealed. (c)Clerical amendmentThe table of sections at the beginning of chapter 153 of title 10, United States Code, is amended by striking the item relating to section 2576a and inserting the following: 
 
 
2576a. Excess personal property: auction for law enforcement activities..  
3.Prohibition on use of funds for certain working groupsEffective on the date of the enactment of this Act, none of the funds made available to, or funds or fees collected by, any Executive agency (as that term is defined in section 105 of title 5, United States Code) may be used to implement, administer, carry out, or enforce any Executive order or rule, regulation, action, directive, memorandum, or any other policy of the executive branch, issued on January 16, 2015, or any date thereafter, that has the effect of establishing an interagency working group regarding the transfer of personal property of the Department of Defense to State, local, or tribal law enforcement agencies, or the use of such property. 